Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -5, 8 and 10 -13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Sood et al. (US Pub. No. 2015/0099650 A1).
With regards to claim 1, Sood discloses an immunostaining method [0051] comprising an irradiation process that includes irradiating, with a first excitation light, a specimen which includes a target molecule [0050] including electron donor [0129], an antibody that is bound to the target molecule and that includes a generating agent for generating active species when irradiated with the first excitation light [0017], and a pigment compound, and causing binding of the pigment compound and the electron donor due to active species generated from the generating agent when irradiated with the first excitation light [0047] [0059] – [0063] [0116] [0117] [0119]. 
With regards to claim 2, Sood discloses the first excitation light has such wavelength range that the generating agent generates active species but the pigment compound does not generate active species [0047] [0059] – [0063] [0116] [0117] [0119].

With regards to claim 3, Sood discloses the pigment compound becomes excited when irradiated with a second excitation light, and the first excitation light and the second excitation light have different wavelength ranges [0119].
With regards to claim 4, Sood discloses the first excitation light has longer wavelength range than the second excitation light [0119].
With regards to claim 5, Sood discloses the pigment compound is a pigment-labeled aromatic compound [0020].
With regards to claim 8, Sood discloses the generating agent is a cyanine pigment [0047] [0061] [0124] [0126].
With regards to claim 10, Sood discloses the target molecule either is an antigen having specificity against the antibody or is a primary antibody bound to the antigen [0049] [0107] [0111].
With regards to claim 11, Sood discloses a repetition process that includes repeatedly performing the irradiation process, in which the specimen including a plurality of types of the target molecule is irradiated with the first excitation light, while varying wavelength range of the first excitation light and type of the pigment compound [0049] [0148] [0153] (Claim 1, last step).
With regards to claim 12, Sood discloses an immunostaining method [0051] comprising an irradiation process that includes irradiating, with a first excitation light, a specimen which includes a target molecule [0050] including electron donor [0129], an antibody that is bound to the target molecule and that includes a generating agent for generating active species when irradiated with the first excitation light [0017], and a 
With regards to claim 13, see the rejections of claims 1 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood
With regards to claims 6 , 7 and 9, Sood discloses the claimed invention according to claim 1 but fails to expressly disclose that the electron donor is an aromatic compound having a polar group, that the electron donor is a compound that has a radical crosslinking reaction with the pigment compound due to active species and where the pigment compound is a tyramide pigment. Notice that these elements are well known and conventional in the art. 
As such, the examiner takes Official Notice of the fact that these elements are well known and only considered an obvious routine modification. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include these elements in Sood, since it have been held to be well known and within the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884